This cause is here on appeal from a judgment of the district court of Tulsa county, decreeing foreclosure of a real estate mortgage on certain lands composing a part of the estate of O.F. Parks, deceased.
The issues in this case are identical with those in case No. 27840, Laura Parks et al. v. Central Life Assurance Society (Mutual) et al., this day decided, 181 Okla. 638,75 P.2d 1111, except that different parcels of land are involved.
It was stipulated that the briefs should be considered and used in both cases. It was further stipulated that the issues in the instant case are the same as in No. 27840, wherein W.E. Rowsey is a defendant in error.
We find no difference in the facts disclosed by the record in this case which require the application of a different rule of law. The issues in this case are held to have been fully determined by the decision in No. 27840, Laura Parks et al. v. Central Life Assurance Society (Mutual), supra, and which are decisive and controlling in this case.
We find no error in the judgment of the trial court, and the same is affirmed.
OSBORN, C. J., and RILEY, PHELPS and GIBSON, JJ., concur.